Citation Nr: 0602093	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  04-27 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.  

2.  Entitlement to service connection for chronic low back 
strain due to degenerative disease of the lumbar spine.  

3.  Entitlement to service connection for a right hip 
disorder. 

4.  Entitlement to service connection for a right lower leg 
disorder.  

5.  Entitlement to service connection for a right ankle 
disorder.  

6.  Entitlement to service connection for a right foot 
disorder.  

7.  Entitlement to service connection for reflex sympathetic 
dystrophy.  




REPRESENTATION


Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and J. M.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from September 1990 to 
December 1990.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Baltimore, 
Maryland, VA Regional Office (RO).  

The Board notes that in a VA Form 9, received in July 2004, 
the veteran referenced a right thigh disorder.  Service 
connection for a right thigh disorder was denied by the Board 
in December 1998.  The issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for a right thigh disorder is referred 
to the agency of original jurisdiction (AOJ).  

The veteran was afforded a personal hearing before a hearing 
officer at the RO in October 2004.  He testified before the 
undersigned Acting Veterans Law Judge in Washington, D.C. in 
October 2005.  A transcript of each of the hearings has been 
associated with the claim file.  

The issues of entitlement to service connection for a right 
hip disorder, right lower leg disorder, a right ankle 
disorder, a right foot disorder, chronic low back strain due 
to degenerative disease of the lumbar spine, and reflex 
sympathetic dystrophy are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.

FINDINGS OF FACT

1.  Service connection for a back disorder secondary to a 
service-connected right knee disability was denied in a 
December 1998 Board decision.  That decision is final.  

2.  The evidence received subsequent to the December 1998 
Board decision is relevant and probative of the issue at 
hand.


CONCLUSION OF LAW

Evidence received since the December 1998 Board decision, 
which denied service connection for a back disorder secondary 
to a service-connected right knee disability, is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7104, 7108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1100 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria & Analysis

Initially, the Board notes that any defect in regard to VCAA 
is harmless error as the claim is reopened.  

A December 1998 Board decision denied service connection for 
a back disorder secondary to a service-connected right knee 
disability.  That decision was not appealed and is now final.  
In order to reopen the claim, the veteran must present new 
and material evidence.  38 U.S.C.A. §§ 5108, 7104(b).

When new and material evidence is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is not applicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  38 C.F.R. § 3.156(a) (2004).  The claim in 
this matter was filed prior to that date.  

The issue of service connection for a back disorder secondary 
to a service-connected right knee disability was previously 
addressed and denied by the Board in December 1998.  The 
Board decision notes that a back disorder secondary to a 
service-connected right knee disability had not been related 
by competent evidence to the service-connected right knee 
disorder.  No pathologic process associated with the 
veteran's back was specifically noted.  The evidence was 
reviewed and service connection for back disorder on a 
secondary basis was denied.  

Since the Board's 1998 determination, the veteran has applied 
to reopen his claim for entitlement to service connection for 
back disorder.  The evidence submitted since the prior final 
denial in December 1998 is new and material.  On VA 
examination in December 2004, the examiner diagnosed chronic 
low back strain due to degenerative disease of the lumbar 
spine.  The fact that the veteran has a current back disorder 
was a fact that had not been established at the time of the 
prior Board decision.  

Thus, this evidence is relevant and probative to the issue at 
hand and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156.  The Board notes that whether this is 
addressed as a new claim or a reopened claim, the result is 
the same; the merits of the claim must be considered.  


ORDER

The application to reopen the claim for service connection a 
back disorder secondary to a service-connected right knee 
disability is granted.  


REMAND

At the hearing in October 2005, the veteran stated that he 
had recent treatment at the VA Medical Center (VAMC) in 
Baltimore, Maryland.  Transcript at 13 (2005).  These records 
have not been associated with claims file.  

In addition, the veteran indicated the there were relevant 
private records of treatment at C. C. H.  Transcript at 5-6.  
These records of treatment have not been associated with the 
claims file.  

On VA examination in February 2003, the examiner stated that 
an examination in regard to reflex sympathetic dystrophy 
should be accomplished by a neurologist.  The veteran has not 
been examined by a neurologist in regard to reflex 
sympathetic dystrophy.  

Lastly, the Board notes that February 2003 VA examiner stated 
that the veteran was voluntarily holding back and 
uncooperative with the examination.  The veteran is advised 
that failure to cooperate with a VA examination is tantamount 
to a failure to report for the examination and may result in 
a denial of the claims.  See 38 C.F.R. § 38 C.F.R. § 3.655 
(2005).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED for the following development:

1.  The AOJ should obtain any pertinent 
unobtained treatment records from the VA 
Medical Center in Baltimore, Maryland, 
and associate the records with the 
claims file. 

2.  The AOJ should attempt to obtain any 
pertinent records of treatment from C. 
C. H.  Any records obtained should be 
associated with the claims file.  

3.  The AOJ should afford the veteran 
another opportunity to present for VA 
examination.  The claims file must be 
made available to the examiner in 
conjunction with the examination.  The 
examiner should identify any current 
disability of the right hip, lower leg, 
ankle, and foot.  For any disability 
identified, the examiner should provide 
an opinion as to whether such disability 
is at least as likely as not (50 percent 
or greater probability) related to 
service.  For any identified disability 
that is related to service, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
degenerative disease of the lumbar spine 
is related to any such disability.  

4.  The examiner should schedule the 
veteran for a VA examination with a 
neurologist.  The claims file must be 
made available to the neurologist in 
conjunction with the examination. The 
examiner should determine whether the 
veteran has reflex sympathetic dystrophy 
and, if so, provide an opinion as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that it is related to service, either on 
a direct basis, or as a result of any 
service connected disability. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).







_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


